The opinion of the court was filed October 1st 1883.
Per Curiam.
— The learned judge correctly held that the plaintiff in error was not a railroad company within the spirit and meaning of the Act of May 1st 1868. The short railroad which it built was auxiliary to its main business, and had been sold and transferred to another corporation. It now neither owns nor operates any railroad. Its business is operating; a line of steamships. That is its main purpose and object. The incidental power given to the company, which it does not exercise, does not so far change the character of the corporation as to exempt it from the tax in question.
Judgment affirmed.